Citation Nr: 1728920	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  16-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for brain tumor, fourth ventricle.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for vision problems, to include retinitis, as secondary to brain tumor.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 20, 1993, to July 19, 1997, from February 1, 2004, to January 31, 2005, from March 15, 2005, to July 31, 2005, and from May 27, 2009, to July 9, 2009.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  No hearing was requested.  

By correspondence dated June 2017, the Veteran withdrew his claim of service connection for hypertension.

The issue of entitlement to service connection for vision problems, to include retinitis, as secondary to brain tumor, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The evidence of record supports a finding of a nexus between the Veteran's current diagnosis of brain tumor, fourth ventricle, and service.

2.  By correspondence dated June 2017 and prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his claim of service connection for hypertension.


CONCLUSION OF LAW

1.  The criteria for service connection for brain tumor, fourth ventricle have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for withdrawal of an appeal on the issue of service connection for hypertension have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated February 2012, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A May 2017 private medical opinion indicates that the Veteran has been diagnosed with a brain tumor, fourth ventricle, during the appeal period.  This opinion also indicates that sleeplessness and insomnia are two symptoms of the Veteran's brain tumor, and a June 2009 service treatment record reflects that during the Veteran's last tour of duty, the Veteran was taking Motrin, presumably for headaches, and prescribed Ambien, a drug for treating insomnia.  This constitutes evidence of in-service incurrence of a disease or injury.  

More importantly, however, the May 2017 opinion goes on to state that the Veteran's symptoms initiated in January 2011, and that the subject tumor is expected to be present at least two years prior to discovery and onset.  Therefore, the examiner believed that it would have been present during the Veteran's last period of active service.  The opinion provides a sufficient rationale by which the Board can conclude that there is a link between the Veteran's in-service symptoms and his brain tumor.  Consequently, the Board finds that the elements for service connection have been established, and that service connection for brain tumor, fourth ventricle, is warranted.

III.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

By correspondence dated June 2017, the Veteran stated that he wished to withdraw his claim of service connection for hypertension.  The Board finds that VA has received a written statement from the Veteran in which he clearly articulates his intent to withdraw this claims from appellate status and it was received by VA prior to the issuance of a final decision as to this issue.  As such, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.  


ORDER

Entitlement to service connection for brain tumor, fourth ventricle, is granted.  

The claim of service connection for hypertension is dismissed.  


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  

These elements are satisfied in the present case.  The June 2014 notice of disagreement states that the Veteran is having vision problems.  The Veteran has submitted medical treatise evidence showing that vision problems are a symptom of type of brain tumor for which he was treated.  See June 2014 correspondence.  There is an indication that the Veteran's vision problems may be associated with his brain tumor, but there is insufficient competent evidence by which the Board can make this decision.  A medical examination is required.  

VA treatment records to October 2012 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 2012 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from October 2012 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed brain tumor, fourth ventricle.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed vision problem, including but not limited to retinitis; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed vision problem, including but not limited to retinitis, was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed vision problem, including but not limited to retinitis, that (i) is proximately due to the Veteran's service-connected brain tumor, fourth ventricle, or (ii) was aggravated by the Veteran's service-connected brain tumor, fourth ventricle.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


